In a proceeding under article 78 of the Civil Practice Act to review and annul the determination of the State Rent Administrator which denied petitioner’s protest and affirmed the Local Administrator’s order refusing to issue a certificate of eviction to enable petitioner, as landlord, to prosecute summary proceedings for the removal of a tenant from a certain apartment, the petitioner appeals from a final order of the Supreme Court, Kings County, dated June 12, 1961, which denied the petition and dismissed the proceeding. Order affirmed, without costs. Upon the instant record, the petitioner failed to adduce satisfactory proof that the subject apartment was the only one available for a resident superintendent. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.